The opinions, given by the judges, were as follows :
Tkezevant, J.
In this action, it appears that the plaintiff has ■declared in one count upon words that are actionable, and in the other count, upon words that are not actionable ; and the jury have given a general verdict for the plaintiff upon both counts,¶ or, at least, without specifying on which count the verdict was- given. It also appears that no special damage was laid in, nor proved, to maintain the count that contained the words which are not actiona, bla. Whatever may he the law, according to the English, cases, in such a case as this, I conceive myself bound by the decision-made by a full bench in Charleston, in 1798, in the case of Neal v. Lewis. In that case the words charged in one count, were not actionable, and the jury gave a general verdict for the plaintiff; the defendant’s counsel moved in arrest of judgment, because it could not be known upon which count, the verdict was given, and if given upon that which charged the defendant with words that were not actionable, the judgment ought to be arrested, because no special damage was charged in the declaration to have arisen from those words, nor was there any proof, at the trial, of ahy damage sustained in consequence of speaking those words : but the court *54the motion. I am, therefore, of opinion, ■ in this case, that the motion in arrest of judgment should be overruled.
Branding, for motion. Falconer, contra.